DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2018-132139, filed on 07/12/2018.
Preliminary Amendment  
	Receipt is acknowledged of the preliminary amendment filed on 1/4/2021.  The amendment has been placed of record in the file.
 The Information Disclosure Statements
	The prior art cited in the information disclosure statements filed on 1/4/2021 has been considered.
Allowable Subject Matter
Claims 1-13 are allowed over the prior art of record.
 	The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious an imaging device comprising: a drive section configured to drive the plurality of pixels, wherein of the plurality of pixels, ones arranged side by side in the first direction have respective light receiving sensitivities equal to each other, and of the plurality of pixels, ones arranged side by side in the second direction include a first pixel and a second pixel each having a light receiving sensitivity, the light receiving sensitivity of the first pixel and the light receiving sensitivity of the second pixel being different from each other, in combination with the rest of the limitations of the claim.
	Claims 2-12 are allowed by the virtue of dependency on the allowed claim 1.
pieces of light outputted by the spectroscope and having wavelengths equal to each other are configured to enter ones of the plurality of pixels arranged side by side in the second direction, of the plurality of pixels, the ones arranged side by side in the first direction have respective light receiving sensitivities equal to each other, and of the plurality of pixels, ones arranged side by side in the second direction include a first pixel and a second pixel each having a light receiving sensitivity, the light receiving sensitivity of the first pixel and the light receiving sensitivity of the second pixel being different from each other, in combination with the rest of the limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Sugizaki et al. (US 2017/0201693 A1) teaches an imaging control method, a signal processing method, and an electronic apparatus that suppress the deterioration of image quality, which is caused by the difference of sensitivity between pixels.  A solid-state image sensor includes: a pixel array unit including a plurality of pixels arranged, the plurality of pixels including a plurality of kinds of pixels, the plurality of kinds of pixels including a first pixel and a second pixel, the first pixel having the highest sensitivity, the second pixel having a sensitivity lower than the sensitivity of the first pixel; and a control unit that controls at least one of an analog gain and exposure time of/for the respective pixels .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullahi Nur whose telephone number is 571 270 1298.  The examiner can normally be reached on M-F, 9am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury, can be reached on 571 272 2287.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /ABDULLAHI NUR/ Primary Examiner, Art Unit 2886